Case 20-30846   Doc 11   Filed 09/30/20 Entered 09/30/20 17:42:33   Desc Main
                           Document     Page 1 of 8
Case 20-30846   Doc 11   Filed 09/30/20 Entered 09/30/20 17:42:33   Desc Main
                           Document     Page 2 of 8
Case 20-30846   Doc 11   Filed 09/30/20 Entered 09/30/20 17:42:33   Desc Main
                           Document     Page 3 of 8
Case 20-30846   Doc 11   Filed 09/30/20 Entered 09/30/20 17:42:33   Desc Main
                           Document     Page 4 of 8
Case 20-30846   Doc 11   Filed 09/30/20 Entered 09/30/20 17:42:33   Desc Main
                           Document     Page 5 of 8
Case 20-30846   Doc 11   Filed 09/30/20 Entered 09/30/20 17:42:33   Desc Main
                           Document     Page 6 of 8
Case 20-30846   Doc 11   Filed 09/30/20 Entered 09/30/20 17:42:33   Desc Main
                           Document     Page 7 of 8
Case 20-30846   Doc 11   Filed 09/30/20 Entered 09/30/20 17:42:33   Desc Main
                           Document     Page 8 of 8
